                                     Case 19-27165-MAM                     Doc 4     Filed 12/30/19      Page 1 of 1




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Boca Shinju, Inc.                                                                            Case No.
                                                                                  Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Boca Shinju, Inc. in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 December 18, 2019                                                   /s/ Brian J. Cohen, Esq
 Date                                                                Brian J. Cohen, Esq 142298
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Boca Shinju, Inc.
                                                                     The Cohen Law Firm, PA
                                                                     1700 University Drive, Ste. 210
                                                                     Coral Springs, FL 33071
                                                                     954-346-1400 Fax:954-346-0400




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
